2. Belarus, in particular the cases of Ales Michalevic and Natalia Radin
The next item is the debate on six motions for resolutions on Belarus, in particular, the cases of Ales Mikhalevich and Natalia Radina.
Mr President, I think it is important to remember that this is not the first time we have talked about Belarus in this Parliament, and from that point of view, this resolution is important insofar as it clearly condemns the arrests and imprisonment of members of the opposition and the violation of fundamental rights to which these people have been subjected.
Freedom of expression, freedom of assembly and freedom of movement in countries such as Belarus should be a priority, and it is therefore necessary to call for the immediate and unconditional release of these people, who cannot be called anything other than political prisoners.
Secondly, I think it is also important to condemn - and this is what the resolution does - the use of torture in these countries, as in others, in the strongest, toughest, clearest and firmest way possible, even when this occurs in the European Union, which, unfortunately, is sometimes the case. However, in a country with which our neighbourly relations are continuing to grow, and with which we are strengthening our relationship, the use of torture as a form of treatment in prisons, especially when it is fuelled by political motivation, is something that demands our total rejection and full condemnation
Finally, I would also like to openly condemn the sentence imposed on the young opposition activist simply for having taken part in the demonstrations on 19 September 2010. I think Parliament is right to position itself clearly against these options, and I insist that its voice must be heard.
author. - Mr President, a large number of opposition figures, including former presidential candidates but also journalists and human rights defenders, were arrested after the events of 19 December 2010 in Minsk and they have been kept in KGB detention centres ever since. There have been reports of torture and of forced confessions at the hands of the KGB. These developments fit into a larger pattern of repression and politically motivated trials against opposition activists, civil society, the media and human rights defenders that continues to this day.
We urgently call upon the Belarusian authorities to allow political opposition, civil society, free expression and media pluralism. The rule of law needs to be adhered to. The credibility of the Belarusian authorities would be won if investigations carried out in line with international standards, with international experts, were to start right away. We should consider restrictive measures, including economic sanctions on Belarusian government-owned companies, but we hope this will not be necessary. We would welcome it if more countries in the international community were to join the call for such actions, because the status quo is unacceptable.
author. - Mr President, Belarus is so often on our agenda and this is because we care, because we want to see a democratic Belarus where human rights are respected. I have the impression, however, that the messages that we send so often to the Belarusian authorities are not heard - neither those from the European Parliament, nor those from the European Council. The decisions of the Council have had no effect so far on the situation in Belarus.
After a year of very modest progress, 19 December 2010 became a turning point for Belarus. Since then, the country has been falling into self-isolation: this can save the regime for some time, but it is at the expense of the future of the Belarusian nation. This has to be understood, and we will not stop reminding Lukashenko and his friends of it. I hope that President Lukashenko will take good note of the events in the southern neighbourhood and understand that the only responsible behaviour is democratisation and the social and economic reforms in the country.
We in the European Parliament will not give up; we call for the immediate and unconditional release of all detained protestors and for the dropping of all politically motivated charges. At the same time, we still believe that Belarus has time to change; we are working together with the other five eastern neighbours to find a solution leading to democratisation and to the creation of a situation in Belarus where free and fair elections can take place at the end of this year or at the beginning of next year.
Mr President, the sincere and moving statement issued by Ales Mikhalevich nearly a fortnight ago, in which he revealed the methods of torture used by the Belarusian KGB against Alexander Lukashenko's political opponents, caused a shock. It is shocking that in the 21st century, a European country which has begun cooperation with the European Union as part of the Eastern Partnership uses methods characteristic of Naziism and Stalinism.
Our resolution is an expression of our shock and outrage, and of our solidarity with those who are being persecuted. Today, I would like, from here, to send three messages. The first message is to Ales Mikhalevich, but also to Anatoli Labiedzka and Mikhail Statkievich, who are in prison: we admire your courage; we are with you and we will not desert you.
The second message is to Alexander Lukashenko: start showing respect for the international conventions your country has ratified, including the Joint Declaration of the Prague Eastern Partnership, and stop persecuting your citizens.
The third message is for Mrs Ashton: it is time for economic sanctions, because only in this way can we change the way that the opposition is being persecuted in Belarus.
Thank you.
Mr President, Belarus is a country which shares a border with the European Union but which seems to be 1 000 light years removed from it. It is as if Belarus were inhabited by people who are guided by different standards. However, this is not the case. There are also Europeans living there - people who want to feel they live in a common Europe. The problem is the president of the country, who makes use of methods known from the Soviet Union of several decades ago - what President Lukashenko offers us is a singular journey into the past. Unlike Mr Vigenin, who spoke a moment ago, I think we should believe in our European voice and that Parliament and the European Union can put pressure on the Belarusian authorities so that they will respect human rights. This is a question not so much of policy but of fundamental morals and ethics. We should say to our Belarusian brothers today that they are not alone.
Mr President, ladies and gentlemen, there have always been reports of human rights cases outside the European Union so I shall take the liberty, in this urgent debate, to begin with our vote today on the freedom of the press in Hungary, or rather in the European Union, because respect for fundamental rights in our House and respect for human rights outside the European Union are inextricably linked.
Given that we have managed to discuss the problems we are facing within the European Union in a vote that divided this House and split it in two, and which has given us a lot of work over the past two months, we can now confront President Lukashenko of Belarus with our heads held high. We can tell President Lukashenko that he must stop his repression of demonstrations, his repression of opponents and his repression of the press in his own country, because he himself represents a government that thinks it has a monopoly on the right to decide what is right and what is wrong, what is balanced, what is neutral and what is objective, not only in its own assertions, but also in those of the opposition and those of the foreign press. We even saw President Lukashenko confronting the international media with profound arrogance, following the repression of the demonstrations in December.
This is why I believe we can have hope that the voice of the European Parliament, the voice of the Commission and the voice of the Council will be heard in Belarus, and that we will achieve a moral authority, beyond that which we also need to preserve through our example in this House.
Mr President, during last week's meeting of the Visegrad Group in Bratislava, the Minister for Foreign Affairs of Slovakia, which is currently chairing the group, sent a clear message to President Lukashenko of Belarus. As long as there is even one political prisoner in the prisons of Belarus, the country can expect to be totally isolated in Europe.
Even today, unfortunately, three months after the presidential elections, the situation in the country is still critical. Democratically-minded people are investigated, arrested, imprisoned and held in inhumane conditions just as we have been discussing today, with no possibility of legal assistance and with no possibility of visits from family members.
It is therefore also important for the EU to adopt a tougher stance towards the last dictator in Europe. It may also be necessary to widen the scope of the economic sanctions we are applying, as all the evidence suggests that words, however tough, will not improve the situation for people in Belarus.
Mr President, this resolution is a clear signal to the Belarusian authorities that the European Union cannot and will not tolerate restrictions on the right to demonstrate, nor will it tolerate political prisoners in the country and, in particular, torture in detention facilities. Brussels is intensifying its assistance to Belarusian civil society, non-governmental organisations, the independent media and students. Furthermore, we need to abolish as a matter of urgency the expensive visas which prevent Belarusian citizens from travelling to the European Union, reduce the fee and negotiate a relaxation of the visa regime. I feel that in this situation, it would still be useful for a European Parliament delegation to travel to Belarus, despite the fact that there are obstacles, and if a whole delegation is unable to travel, then Members of the European Parliament should travel there individually in order to better understand the situation and exert some influence.
on behalf of the ALDE Group. - Mr President, it was in January when we adopted a resolution on Belarus. It is not a good sign at all that we have to express our concerns on the situation there again and again, with no positive reaction from the Belarusian authorities.
Although the European Union has re-established sanctions and taken a hard line on Lukashenko's regime, fundamental rights such as freedom of assembly and of expression are still violated and trampled upon. Furthermore, the reports on continuous mental and physical torture of political prisoners and attempts at recruiting informants to the KGB give the European Union a clear signal that Lukashenko's regime did not get our message from the previous time.
Perhaps we ought to speak up and make it even clearer that the situation in Belarus is unacceptable. I would like to ask the Commission to report on further measures that can be taken against Lukashenko's regime.
I would also like to call on European enterprises and investors to withdraw from Belarus if they have no desire to be handling blood money and directly or indirectly supporting Lukashenko's criminal regime.
Mr President, Mrs Ojuland is right when she says she has the impression we are always talking about the same thing and never seeing the expected results. However, unfortunately, she is mistaken in saying we are unanimous on this. I would like to ask all of us here to speak with one voice, and to speak as strongly as Mr Protasiewicz, who has sent a clear signal to all those fighting for liberty and democracy in Belarus that we are with them, and who has given a clear warning to the regime in Belarus that what they are doing is unacceptable. Well, alongside that voice, which ought to be supported by everyone, there are also other opinions being expressed, and unfortunately by one of the authors of the resolution, that incidents of torture occur in Belarus just as they do in some European countries and in some of the European Union's Member States. This is unacceptable. Mrs Ojuland is right that we are being listened to, and that it is not only we who are listening to each other, but that there is also someone else who is listening to us. If there are going to be such divergent opinions, then in my opinion, we are going to continue to be ineffective. Thank you very much.
(FI) Mr President, Europe's last dictator, Lukashenko, has ruled Belarus with an iron fist for more than 16 years. The country's media and judiciary are under his sovereign control, and he also has no hesitation in using them to crush the political opposition, as we saw in the recent fraudulent Presidential elections in December. At that time, special troops and the police, of course, violently broke up demonstrations and arrested hundreds of people, including nearly all opposition presidential candidates.
The EU's demands to release political prisoners and end the violence against citizens have been totally ignored by the Lukashenko administration. It is now imperative that the EU introduces more robust economic sanctions, since Lukashenko has simply exploited the Eastern Partnership programme and all the benefits of neighbourhood policy. We cannot accept such brutal violations of human rights anywhere in the world, but least of all in the backwoods of Europe.
(FI) Mr President, we do not actually have to go beyond Europe's borders to find countries that violate fundamental rights. In Belarus, you can be indicted and go to prison merely for taking part in a protest, standing in elections, or stating your opinion. Political awareness on the part of the people and civil activism are not a burden for society: they should be something that enriches it.
It is difficult, however, to believe that democracy could be strengthened in Belarus merely through EU coercion. There is also a need for dialogue at grassroots level and participation in civil society. The EU should support democratic development in Belarus and continue to organise cultural and educational projects with it. The European External Action Service should actively monitor developments in Belarus and support the Belarusians so that European values might also be internalised there.
(Applause)
(RO) Mr President, two days ago, on 8 March, International Women's Day, Natalia Radina was unable to enjoy this celebration because she was under house arrest. On the same day, Ales Mikhalevich celebrated his 53rd birthday in prison. The simple reason for this is that he is a free man, a man who dared to enter the presidential contest and, in a dictatorship like Belarus, the penalty for making such gestures of freedom is to have one's movements restricted and get sent to prison. I would like to highlight two points in our resolution which I regard as extremely important. I feel that we need to support the extension of the restrictive measures imposed by the European Union by producing a list which includes the prosecutors, judges and members of the secret police involved in the recent human rights violations in Belarus. Secondly, I also believe that we must do everything we can to support civil society in this country, which can give us some hope.
(Applause)
(RO) Mr President, I would like to begin my speech with an appeal to the Belarusian authorities to stop the censorship against the democratic forces and independent press. I also propose reopening the OSCE Office in Belarus.
Human rights were dealt a heavy blow at the time of the presidential elections in December 2010. The demonstrations organised by the opposition against election fraud were mercilessly crushed by the security forces. Those arrested include one of the presidential candidates, Ales Mikhalevich. He publicised the torture he was subjected to in prison, a fact, however, which has been denied by the authorities. Journalists close to the opposition were also targeted at the same time. In spite of the ban on making statements, they confirmed Mikhalevich's assertions in the hope of attracting the EU's attention to the critical situation in Belarus. The circumstances under which the arrests were made are vague, but the treatment they state they were subjected to amounts to serious human rights violations.
(PL) Mr President, Commissioner, I would like to express my very sincere thanks for giving me the opportunity to speak, because several days ago, when I spoke to Ales Mikhalevich, whom I have had the opportunity and honour to know and be friends with for over a decade, I promised him I would do everything possible to speak today. Although I know this is not the place to be sending personal messages, I would like to say: 'Ales, we are with you, as Mr Protasiewicz has said'.
I think that today, it is very important to say to the opposition that we are going to support them - and we should say this not only to the opposition. It is important to say this to those who are involved in carrying out the persecution - the prosecutors who conduct investigations as they are told to do, the judges who hand down unjust sentences, the directors of workplaces who fire people for their political activity, the rectors of universities who expel students for taking part in demonstrations - we should say to all of them: 'We will remember. We will remember what you do and how you act today, and there will come a time when you will all suffer the punishment you deserve'.
(RO) Mr President, I, too, would like to join those calling on the Council, the Commission and the international community to increase their support for civil society and the democratic opposition in Belarus, in response to the events which have taken place since December 2010.
The arrest and detention of more than 600 civil society activists, journalists, teachers and students, the majority of presidential candidates and leaders of the democratic opposition, along with the disproportionate use of force following the demonstrations organised in protest against Lukashenko's election, are characteristic features of a dictatorship and show deep contempt for respect for human rights. The case of Ales Mikhalevich, one of President Lukashenko's opponents, who was tortured during his pre-trial detention, and that of journalist Natalia Radina are significant in a current situation which we are duty-bound to counteract by supporting the efforts of civil society in Belarus, the independent press and the opposition to encourage democracy.
Mr President, the fact that in Belarus, President Lukashenko's secret police is still called the KGB tells us all that we need to know about his mentality and methods. Twenty years after the collapse of the Soviet Union, he remains the archetypal homo sovieticus, a strong man whose addiction to power is as strong as his instincts for crushing dissent.
Lukashenko used the KGB, or uses the KGB, as a political tool to silence the popular protest, including the cases of Ales Mikhalevich and Natalia Radina, that followed yet another disappointingly rigged presidential election in December last year. More than 700 people were arrested. Stories abound of opposition activists being abducted, detained extrajudicially, and then tortured mentally and psychologically by the KGB.
Belarus matters to us so much because it is a European country and has become a Cuba on our own doorstep. If the EU is to have any moral force in the world with regard to promoting democracy, human rights and the rule of law, it must surely start in Europe itself, our own continent. I do not dispute the need to engage with the Lukashenko regime. An empty chair policy would be counter-productive with the EU, but we need to increase support to the opposition in Belarus and tighten EU smart sanctions on Lukashenko and his KGB cronies.
Mr President, the events of the past months in Belarus clearly show how civil and political rights continue to be violated systematically by the government. The arrests of the supporters of the opposition in December reflect the way in which an attempt is being made to silence Lukashenko's opponents using violent means.
The imprisonment of Ales Mikhalevich and six other opposition presidential candidates on the unjustifiable pretext that they had provoked violent demonstrations contravenes political rights. Similarly, the imprisonment of journalist, Natalia Radina, for more than a month makes the likelihood of free expression of opinion in Belarus an even more distant reality.
We need to take seriously the accusations of inhumane treatment and torture in KGB prisons made by Mikhalevich, Radina and others, and these should be investigated by an impartial body. I want to remind Belarus of the international commitments it made by ratifying the UN Covenant on Civil and Political Rights and the UN Convention against Torture, and, as a consequence, the responsibility it has towards the international community and, in particular, its own citizens.
Member of the Commission. - Mr President, we are concerned about the worsening situation in Belarus, which unfortunately comes as no surprise. The widespread detention and prosecution of civil society activists, including presidential candidates, in the post-election period led us to expect harsh sentences to follow. As of today, we already know of four cases where individuals have been sentenced to several years in prison. We fear that many more such sentences, involving up to 40 people who now stand accused, will follow in months to come. What is more, we have been appalled by reports of the torture and ill-treatment of people detained on political grounds, including ex-presidential candidate Mikhalevich.
All these despicable events may call for an update of our EU response. The situation today is as follows: as you know, the EU reacted to the fraudulent elections of 19 December and to the subsequent repression by putting nearly 160 people on a sanction list. This was a very clear and strong message of condemnation to the authorities. At the same time, the Commission and the European External Action Service have swiftly designed new dedicated assistance tools to provide urgent support to the victims of repression, their families and civil society, up to an amount of EUR 1.7 million. This assistance is being delivered with the initial focus on providing legal assistance and counselling to victims of repression and on support to civil society organisations and civic campaigns.
We are also finalising a re-orientation of our mid-term assistance to Belarus to increase support to civil society. The Commission is quadrupling its aid to Belarusian civil society for the period 2011-2013 to a total of EUR 15.6 million, with particular attention given to strengthening independent media and supporting students, including by maintaining funding for the European Humanities University.
It is now time to reflect on whether an additional response is needed. The High Representative issued an immediate condemnation following the first sentence on 18 February, and she recalled that political motives had no place in a legal process. The EU also strongly condemned the harsh sentences and torture allegations at the OSCE and is discussing the matter at the UN Human Rights Council.
Finally, the European Union will discuss whether the latest events call for a further expansion of our existing sanction list to add new names such as those responsible for issuing the latest sentences and leading the recent crackdown. The EU stands ready to consider further targeted measures in all areas of cooperation as appropriate.
Parliament's resolution will certainly be a useful and timely contribution to our reflections and discussions. I thank Members for their attention.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place at the end of the debates.